DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the sheet member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 includes the limitation “a flexible first sheet member” and while this is the only sheet member defined to this point, “the sheet member” is too reduced of a term, thus creating confusion as to what is being claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickenbach et al (US 9,469,258).  Rickenbach discloses:
With regard to claim 1 - A side airbag device comprising: 
a side airbag 100 in a folded state; 
a gas generator 30 that includes an attachment portion 32 to be attached to a vehicle, and that is configured to generate inflation gas to be supplied to the side airbag; 
a wrapping sheet 118 that covers peripheries of the side airbag and the gas generator, and that is breakable when the side airbag is deployed and inflated; and 
a wire harness 24 that includes a connection end portion 146 electrically connected to the gas generator, and that is led out to an outer portion of the wrapping sheet, 
wherein the wire harness is provided with a first locking portion 108, and the wrapping sheet is provided with a second locking portion 106 that is locked to the first locking portion 108.

With regard to claim 2 - wherein the first locking portion includes a locking protrusion 124, the second locking portion includes a locking hole 122 into which the locking protrusion 124 is inserted, and the first locking portion and the second locking portion are locked to each other by inserting the locking protrusion into the locking hole.

With regard to claim 3 - wherein a flexible first sheet member 112 is fixed to the wrapping sheet 118 in an overlapping state, and the locking hole 122 is provided so as to penetrate the wrapping sheet and the first sheet member.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rickenbach in view of Shankar et al (US 8,998,248).  Rickenbach fails to disclose a second sheet member harder than the first sheet member is provided between the wrapping sheet and the first sheet member in a state of being overlapped with the wrapping sheet and the first sheet member, and the locking hole is provided so as to penetrate the wrapping sheet, the second sheet member, and the first sheet member.  Shankar teaches an airbag having a gas generator, said airbag further including a connection portion having a first sheet member 60 and a second sheet member 20, wherein the second sheet member 20 is harder than the first sheet member 60 is provided between the airbag and the first sheet member 60 in a state of being overlapped with the airbag and the first sheet member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Rickenbach with the teaching of Shankar so as to include a second sheet member that is harder than the first sheet member to better protect the wire harness connection portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	July 28, 2021